
	
		I
		112th CONGRESS
		2d Session
		H. R. 6052
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Jones, Mr. Westmoreland,
			 Mr. Long, Mr. Wolf, and Mrs.
			 Hartzler) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the use of funds for the rule entitled
		  Provisional Unlawful Presence Waivers of Inadmissibility for Certain
		  Immediate Relatives published by the Department of Homeland Security on
		  April 2, 2012 (77 Fed. Reg. 19902).
	
	
		1.Limitation on the Use of
			 Funds for a Rule Regarding Provisional Waivers of InadmissibilityNo Federal funds may be used to promulgate,
			 finalize, implement, administer, or enforce the rule entitled “Provisional
			 Unlawful Presence Waivers of Inadmissibility for Certain Immediate Relatives”
			 published by the Department of Homeland Security on April 2, 2012 (77 Fed. Reg.
			 19902) or any successor or substantially similar rule.
		
